Title: John Adams to Abigail Adams, 30 April 1775
From: Adams, John
To: Adams, Abigail


     
      My Dear
      Hartford. April 30th. 1775
     
     I arrived here, last Evening, and have attended Mr. Strongs Meeting all this Day. I rode alone, all the Way to this Place. Here I found my worthy Brothers Hancock and Adams. Cushing, We hear, spends this Day at Windham, and has sent us Word that he will join us here, tomorrow.—Mr. Paine is here too.—All well.
     We have good Accounts from N. York and N. Carolina—very good. I have no Doubts now of the Union.
     
     Jose. Bass is a very clever, sober, discreet Youth. He has been an agreable Companion to me, and very attentive. Let his Friends know he is well, and highly pleased with his Travells. My Love to the Children and all the Family. My Duty to my Mother, and Love to my two Brothers. My Duty to your Father. Tell him, my Mare will carry me like a Lion to Phyladelphia, and that his behaves very well. My Duty to your Mother, and a thousand thanks for her Cake. Love to Brother Cranch and sister, and to sister Betcy. Let every Body write to me. I will write you, as often as possible. God bless you and yours.
     
      No Name
     
    